Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 1 of 7




                                  Exhibit A
      Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 2 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

    M.D., by her next friend, Sarah R.              §
    Stukenberg, et al.,                             §
                                                    §
           Plaintiffs,                              §
                                                    §
    vs.                                             §             CIVIL ACTION NO. 2:11-CV-00084
                                                    §
    GREG ABBOTT, in his official capacity           §
    as Governor of the State of Texas, et al.,      §
                                                    §
           Defendants.                              §


                              DECLARATION OF LANA ESTEVILLA




      1. My name is Lana Estevilla. I am of sound mind, over the age of 18 years, have never been
         convicted of a felony or crime involving moral turpitude, am in all ways competent to
         testify on the matters stated herein, have personal knowledge of the facts contained in this
         Declaration, and confirm that those facts are true and correct.

      2. I am the Deputy Associate Commissioner for Regional Operations for Child Care Regulation
         (“CCR”) 1 at the Texas Health and Human Services Commission (“HHSC”). I have 15 years
         of state service. I have held my current position at HHSC since May 1, 2020. I have 14
         years of experience in Child Care Licensing.

      3. Shortly following the issuance of the opinion by the Fifth Circuit Court of Appeals on July
         8, 2019, which upheld portions of this Court’s Order dated November 20, 2018 (“Order”)
         while vacating others, HHSC continued implementing changes to its policies, processes,
         and procedures, including those necessary to align with the requirements of the applicable
         remedial orders (“Remedial Orders”). The below paragraphs describe efforts HHSC has
         taken and continues to take to ensure its compliance with Remedial Order No. 22. HHSC
         hereby certifies its compliance with Remedial Order No. 22, as detailed in the paragraphs
         below.




1
 CCR was previously named Residential Child Care Licensing (“RCCL”). To remain consistent with the language of
each Remedial Order, references to RCCL are used herein and are the same as if referencing CCR.
                                                        1
Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 3 of 7




4. Remedial Order No. 22 requires RCCL and any successor entities charged with inspecting
   child care placements to consider during such placement inspections “all referrals of, and
   in addition all confirmed findings of, child abuse/neglect and all confirmed findings of
   corporal punishment” occurring in the placement (referred to as Extended Compliance
   History Reviews or ECHRs), as well as monitor placement agencies’ adherence to
   obligations to report suspected child abuse or neglect. Where RCCL or any successor entity
   discovers a lapse in reporting, it must refer that to DFPS for immediate investigation.

5. As described below in more detail, HHSC has taken multiple steps to comply with
   Remedial Order No. 22.

       a. With regards to the requirement that HHSC monitor placement agencies’ adherence
          to obligations to report suspected child abuse or neglect, RCCL inspectors conduct
          inspections and standards investigations at all licensed residential operations.
          During the course of an inspection or investigation, if information indicates an
          operation failed to report suspected abuse or neglect, a deficiency will be cited and
          is contained in the Child Care Licensing Automation Support System (CLASS).
       b. With regards to the requirement that any lapses in reporting be referred to DFPS
          for immediate investigation, HHSC has had an automated report that has been in
          place prior to July 2019 that pulls deficiency information related to an operation’s
          failure to report suspected abuse or neglect that was cited during the investigations
          and inspections. This report had been run each business day until May 1, 2020 and
          provided via email to DFPS Residential Contracts Division, which is responsible
          for investigating placement agencies to determine appropriate corrective action,
          including termination or modification of the contract. Since May 1, 2020, the report
          has been run on a daily basis. and provided to DFPS Residential Contracts Division,
          when there is a citation to report; if there is no citation to report, an email stating
          that is sent instead.
       c. Additionally, HHSC has implemented a process for compiling and performing
          ECHRs as required by Remedial Order No. 22. Data compiled since the September
          2020 hearing confirms that HHSC’s efforts to comply with the ECHRs required in
          Remedial Order No. 22 have been successful. Accordingly, HHSC certifies
          compliance with Remedial Order No. 22.                    See RO.22 > RO 22.1
          Rep.ANE.To.DFPS (daily reports that were provided to the Monitors via
          SharePoint starting on October 31, 2019) and RO.22 > RO.22.1
          Rep.ANE.To.DFPS.B (monthly reports provided to the Monitors via SharePoint on
          May 21, 2020 that include a summary of deficiencies cited).

6. The ECHR process is completed in two steps. First, prior to conducting an inspection, the
   inspector is required to review the number of abuse/neglect intakes, confirmed findings of
   abuse/neglect, and confirmed findings of corporal punishment deficiencies for the
   placement, and assess risk based off this information. Then, after the inspection is
   complete, the inspector must document how this information and data is considered,
   including the steps taken to mitigate risk, in a narrative box within CLASS.


                                             2
Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 4 of 7



7. Data compiled from August 31, 2020 to December 29, 2020 shows 100% compliance with
   the pre-inspection requirements. This data is based on information gathered in CLASS,
   which requires an inspector to review and document the number of abuse/neglect intakes,
   the number of confirmed findings of abuse/neglect, and the number of confirmed findings
   of corporal punishment, as well as document his or her assessment of risk based off this
   information prior to going out on the inspection. See RO.22.5 ECHR summary provided to
   the Monitors on 12/31/2020.

8. The data also shows 89% compliance with documenting the steps taken to mitigate risk
   after completing the inspection. Inspectors are required to document in narrative form the
   steps taken to mitigate risk; this information must be entered within one calendar day of
   completing the inspection. Broken down by month, the data shows that in September 2020,
   there was a 79% compliance rate. The compliance rate increased to 94% for October 2020
   and has remained above 90% in November (93%) and December (91% through the 29th).
   Additionally, as part of its ongoing compliance efforts, HHSC runs reports each weekday
   to monitor the timeliness of the completion of such steps. See RO.22.5 ECHR summary
   provided to the Monitors on 12/30/2020.


9. While the automation used to track compliance was not in place until August 31, 2020,
   HHSC’s efforts to comply with Remedial Order No. 22 began long before that. In late
   November 2019, HHSC disseminated Field Communication #271 that provided
   instructions to RCCL inspectors for completion of ECHR. A field communication is a
   mechanism RCCL uses to implement new policies prior to the Child Care Licensing
   Policy and Procedure Handbook (“CCLPPH”) being updated. Any policy changes
   communicated via a field communication replace any existing policies or add new
   policies. Field Communication #271 included instructions to inspectors to conduct the
   ECHR review and assessment prior to the inspection and further provides that inspectors
   had 24 hours after completing the inspection to document steps taken to mitigate any
   risks identified as a result of the ECHR assessment. See RO.22 > Reference Documents
   provided to the Monitors on 1/27/2020.

10. On November 22, 2019, HHSC provided training on performing ECHR via a recorded
    webinar that all RCCL inspectors and supervisors were instructed to review. See RO.22
    > Reference Documents provided to the Monitors on 1/27/2020.

11. On December 1, 2019, the policies communicated through Field Communication #271
    related to ECHRs became effective. The policies required the ECHR to take place before
    monitoring inspections, investigation inspections, and monitoring/investigation
    inspections. To do this, inspectors were (and are) required to document in CLASS the
    number of abuse/neglect referrals, confirmed abuse/neglect findings, and confirmed
    findings of corporal punishment for the last five years, as well as a narrative description
    of how this data and information was considered. Then, during the onsite inspection,
    RCCL inspectors are required to take steps to mitigate the risk identified from the
    information gathered before the inspection, as well as risks identified during the
    inspection. After the completion of the inspection, RCCL inspectors document what
    steps were taken to address and mitigate the risk identified. Initially, inspectors were
                                             3
Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 5 of 7



    required to complete this documentation within 24 hours of the inspection; as discussed
    below, that deadline was clarified in October 2020 to be within one calendar day of the
    inspection.

12. Beginning in December 2019, HHSC provided RCCL inspectors with access, on a
    monthly basis, to the Abuse or Neglect Report and the Corporal Punishment Report that
    must be reviewed by the inspector and used to compile an operation’s extended compliance
    history with respect to child abuse and neglect referrals, confirmed findings of child abuse
    or neglect, and confirmed minimum standards citations for corporal punishment during the
    relevant five- year period. See RO.22 > RO.22.4 ECH.ANE.Intakes.B and RO22 > RO.22.4
    ECH.Corp.Punishment.A, provided monthly to the Monitors starting in May 2020.

13. In addition to the monthly reports, prior to September 15, 2020, the inspector was required
    to review the operation’s history in CLASS for the then-current month, to ensure that any
    new history not included on the monthly reports are also considered as part of the
    assessment for the extended compliance history review. Beginning September 15, 2020,
    HHSC modified the Abuse or Neglect Report and the Corporal Punishment Report to run
    daily and contain the five-year rolling history for the operation, allowing the RCCL
    inspector to view the operation’s history without having to take additional steps.

14. HHSC provided additional training sessions regarding ECHR requirements to all RCCL
    inspectors/supervisors on August 5 and August 11, 2020. HHSC also developed a job aid
    distributed in August 2020 that provided additional information and training for RCCL
    inspectors regarding the purpose of ECHR and guidance on completing assessment
    narratives prior to the inspection, as well as completing the steps take to mitigate risk after
    an inspection. This job aid included an overview of the purposes of ECHR, instructions
    for completing the reviews, a checklist to ensure that all steps are completed, and an
    example of an ECHR entry. See RO.22 > Reference Documents provided to the Monitors
    on 11/5/2020.

15. On August 31, 2020, HHSC implemented new functions in CLASS that created a specific
    location for the ECHRs to be documented. A RCCL inspector is not able to complete an
    inspection without first gathering, documenting, and assessing the number of
    abuse/neglect intakes, confirmed findings of abuse/neglect, and confirmed findings of
    corporal punishment, and providing a narrative description documenting the assessment
    of risk based off this information. The new functions also provide a reminder to RCCL
    inspectors to document the steps taken during the inspection to address any risk factors
    within one calendar day of completing the inspection. These steps taken to mitigate risk
    must be documented prior to closing the inspection in CLASS. These changes require
    RCCL inspectors to document the ECHR and provide a narrative description of how the
    ECHR information was considered in a specific section in CLASS before each inspection
    and to document the steps taken to mitigate risks after the inspection, and also allow
    HHSC to track compliance with these requirements. See RO.22 > Reference Documents
    provided to the Monitors on 12/31/2020.


16. HHSC has been running reports every weekday since September 2, 2020, when the

                                               4
Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 6 of 7



   enhancements to CLASS were implemented, to track the ECHR timeliness by staff. The
   reports are sent via email to each regional director, who works with staff to ensure any
   overdue items are quickly entered. See RO.22.6 ECHR Daily Report, which was provided
   to the Monitors on 12/30/2020.

17. Once the automation enhancements were implemented and reports were generated, HHSC
    realized that clarification was needed regarding the timeframe to complete the
    documentation for the steps taken to mitigate risk after the inspection. As a result, HHSC
    changed the policy requirement for the ECHR steps taken to mitigate risk from 24 hours to
    one calendar day after the inspection was completed, which allows HHSC to monitor
    compliance. This change was communicated via Field Communication #292 on October 12,
    2020. The CCLPPH was also updated in October 2020 capturing this change. See RO 22 >
    Reference Documents, provided to the Monitors on 12/30/2020.

18. On October 12, 14, and 16, 2020, virtual meetings were held with RCCL staff, including
    inspectors, to go over, among other things, the requirements of Remedial Order No. 22. A
    total number of 199 RCCL staff participated in the webinar. In the meeting, Remedial Order
    No 22 was discussed in great detail. Staff were reminded of the steps to be taken prior to
    the inspection, the steps to be taken after the inspection, and what should be documented in
    the narrative boxes. See Resource Documents > District Meetings 2020, provided to the
    Monitors on 12/30/2020.

19. In November 2020, the Performance Management Unit (“PMU”) within CCR reviewed a
    sample of 35 ECHRs, which is approximately 5% of the 659 inspections conducted during
    the time frame from September 15, 2020 through October 31, 2020. The purpose of the
    review was to determine whether RCCL staff were completing required ECHRs in
    compliance with CCLPPH 4143 (the RCCL policy that provides specific information and
    timeframes for completing ECHRs) when completing a monitoring, investigation, or
    monitoring/investigation inspection of a residential child care operation. The review
    indicated higher overall compliance rates for entering and accurately capturing the data
    points for the number of abuse/neglect intakes, the number of confirmed findings of
    abuse/neglect, and the number of corporal punishment deficiencies, as well as accurate
    capture of the steps taken to address risk during the inspection. See RO.22 > Resource
    Documents, provided to the Monitors on 12/30/2020.

20. The review also indicated that inspectors may need further training to ensure they properly
    document the assessment of the information reviewed, including any risk identified. As a
    result, the ECHR job aid was updated on December 31, 2020, to provide additional
    information on completing the assessment of the information reviewed, including examples
    of good documentation. See RO.22 > Resource Documents, provided to the Monitors on
    12/31/2020.

21. On December 18, 2020, the Monitors made HHSC aware of a situation where operations
    appeared to be voluntarily giving up their license in advance of being placed on the
    Heightened Monitoring list. It appeared as though these operations then opened another
    location with the same controlling persons and the same children. These new operations
    therefore had no five-year history of problems and did not meet the criteria for Heightened

                                            5
  Case 2:11-cv-00084 Document 1019-1 Filed on 12/31/20 in TXSD Page 7 of 7



      Monitoring.

   22. While Heightened Monitoring is not part of Remedial Order No. 22, RCCL analyzes the
       compliance history of the specific license when completing the ECHR. After reviewing the
       circumstances outlined by the Monitors in their Dec. 18 email, RCCL started exploring
       options to address the issue. RCCL determined that implementing the emergency rule-
       making process would quickly and directly allow RCCL to use compliance history from
       closed operations with the same controlling persons, which would be included in the ECHR
       for any new applicant who submits an application for a license on or after the effective date
       of the emergency rules.

   23. The emergency rules were filed with the Texas Register on December 30, 2020, and are
       effective on December 30, 2020; a copy of those rules were provided to the Monitors on
       12/31/2020. The emergency rules will be in effect for 120 days, with a one-time 60-day
       extension. During this time frame, RCCL will be moving forward with adopting these rules
       permanently.

   24. I declare under penalty of perjury that the foregoing is true and correct.


EXECUTED on December 31, 2020.

                                            _________________________________________
                                            Lana Estevilla
                                            Deputy Associate Commissioner for Regional Operations
                                            for Child Care Regulation
                                            Texas Health and Human Services Commission




                                                 6
